OFFICE   OF THE            ATTORNEY        GENERAL   OF TEXAS




XmoraBla     tIeor6s    Ii.       ZiJmp~ard
Coa&%rollu       d     PuBlio ~iooounts               t.:
                                                        '
A4l#cin,T8xar




                                                            l8t in their  oxpens*
                                                      MieMe&,     &a.,   m&at k
                                                          . This srt1el.e pro-



                                                    mlpplying ln-
                                        ~rovi~ioa ot thir
                                         ais0md,     lwr shall
                                      oMan~cra0elI to any parson
                                     he Xureau of Labor Ztat-
                                     au or OaplO~~ or rtioh
                                  ng any ptoririoa  of t&Is
                              I    Be tbed   not   fo lxoaed five
        hundrod’bolf.rs,             or Be l~prfsoned     la jail
        no tto lxoaad             aimty   bays.*

            It is apparent that thl8 atflcle     applies oalg te re-
yortr  nlattog    to labor gtatiaties  and doe6 not extend the Ea.?-
Sidoatlal   nature of reports to 0tImr *otIvit5,as     of the BuFaeu
of Labor Btatistior,     suoh as bolbr  iarpautlone.
         we bollwr , t huvf ora, that while tkm traveliag
lp enw lroouta   0r ooplo~wm 0r the Burrru or hb0r statis-
ttOa 8&0aU mt                   sot     a2    the names of puoons          interviewed
nor    rerwl          lnfomation            obtained   in ronnection        with the per-
ioraanoo         of    4utl.a          preuoribod    by Title  l.8 or f-he Taxas ?enal
Codes      but    PO to
                other dutla0                          dalagatod to tfrs Bureau of Labor
btatistloa, sach a8 boiler improtlon, tbo traru:iag     ezpwme
acoogntr OS t& lagloywr     of said Bureau rhoold oontala all
inrorwthn foqairod or 02her state     D0purt:mnbo.

                  Thr general              rider to the Dopartmntal  A?propriutioa
Bill    (8. 8. 4H,                   irots, 44th Ia&) oontainr,  aaaag others, rhe
fOil6Wbg          jWoviaioM              ro~athg       t0   travdiag   8XpMa     AOOOIUtS:

                  -(t)          Tlu ioilorln~ rulu              shall ba   ob-
        rutod          by    all 8tato lsployou                in ronduin6
        their         oxpansr aoooants Before                  eny expenw
                 aball Be paid iron
        lo a o unt                                          appropricitloaa
        ho r a~
              ln
               4 e for                   ttm?olh            lx p wa uf
                                                                     ;



        4 u lg na Wd
                   po82 6f brty and all other tow58
        visited a&4 tho objort  OS l~oh rlrit and of
        the lp o 01 f1
                     lx0p ur suin8ur r .d.

             .( W Tba MM of hotel, restaurant,
        %tt/b..dl&W X?J?&?&&
                           bMA S’kVk%Q.h.-0vLla
        a nd io d& .Z~l r. pr00UYWb Ohall bo ~1VOll in
                       #j
        *wry    oa80 rhmro a~ luoelpt is ropulrsd wider
        thir  A&.

                      -1        T&m ama            of tha tranoportatioa
        agoner i&806 and the OMt of the tfoket pUr-
        ohud,   2o6etBu     with a 61 aab rmoaipt ror
        tlu aam.”      (K?rph&olaour8 7
                      By   8*otlon       ll of lsrti0l.a4344, ~i*vlurb Civil 9tatut.8,
tbr     Comptroilerie r*pulrod to:
                *ru4lt tha olaiaa of all parsone agalnot
         tha 6tat.e la oueea wbrre provialon for 2h8
         pvprnt    t&mreoP has boon made Br law, unlsea
         2& ark&it or say 8uoh claim ia othenrlu
         ap00irm             i~0rida4        ror.-
                                                                                             13W


Boaorablo 000rg0 8. ShopprrQ, PaSo 3


           To au41tw hao bow dorim      in the opinion of tho
Dollas Cow2 o? ClvlA @Halo in IUlllmo        v. Towpkfno, 42
3. 9. (M) LO6 at p. 110 wotlag      from city Of 8yhrCUO6 v.
110s000, 66 UlOO. lirp. ~14, 183 N.Y. 6. 403, 408, a0 roi-
low81
               “Tho manIn& of tbo ghraoa *to audit,*
       &a apyllod to olalmo agaloot tow,             cltiso,
       ,orBountloo, tmaM to bar,         to examine an bo-
       count, ati,     in Ua broador  lemo    lnoludos its
       adJmtrPrnt or allwanoo,       dloallowmco     or red-
        jrotioa    aad tho rorb ‘audit,’     as aa usad,
       ma&a s       4    to aOmlaO,  to ad oat, and oloar-
       4 4lioo        tho lxoroloo of @A 3olal discretion.”
          Ia or6or pro;)erIy20 aublt a traveling     oxpsnrr   socount,
         ?ollW Pit   be 8iTm  ouffloloatly   8p~01r18    1afOrMtlOn
          dotloa perrorad by th olaployo@ 20 mnblr hlm to do-
termlB~ what&r th. purpo8os r0r uhlah the 0xpO00.0 w0re lnoarr-
ld may properly bo ohargd to .tha particular    appro?rlatlon.
             It lr our opinionthat             tIu            iaayrequas2 ed-
                                                    Comptroller
dltloool    lnformotlon        ao to &a      bualxmao  transaotodby a 3tate
eaplom      OB   l            trip,
                     partiolllar             when he ha8 reoooa 20 doubt tint
                                 for a logltlnato                 State   purpooo wlth-
                                                                 out of nhlch
                                          o fth el~p r o p r la tlen
                               P&oUo not propared 20 say, homover,
that u     a matter or law, *wry trarollng sxptnao aocoun2 must
nt     out in minokot detail ovary aot puPor.wb by the eaploy8o.
Juot how oorplote mu02 Br  the    lnforaatlon ~0 to duties perrorxd
lo   no2 a matter      whlob wo arm lay down 8 set of rules which
                       about
wlri govom all otro.0.   The problsa    la one wtich cnn Be solved
only By steal oaoperatlon    ktwsa     rb Co;nptrol:sr and other
State Dqmrtmonto, whamby P prd0KiOO my bs a~olve& that will
aaaure th rulfi1lmont   or his ltatutory duty of oupervlolon
over all    8ta to
                 lxpendlturoo,             and   at   the   sha     t imo no2 enousbu
                of traveling
tho ofSrotlton*os                        aploysO0   by roqulring the.3 to
make roporto, dotailod           and volurntoou~ to in extent far bsjoti
aBy uwrul yurpooo .

             IhOtbr      tbr four rr~sn00 aowuxtto, whloh you                     attached
to   70~ roqteot,are ma&o out ln Ouitlolent detail                     ta enable
pu     to smka propor audit         of tha aooowta           le a quoetlon r&ich
.oannot by amwore&         ,*O Q aOtter of law by this dopi?rtmnt, but
oPBt    be dotormined      by you    in    the   naeonablc        exsroise   3f    your
.




    addnl8tratira      dlsoretion along the llnce of the auggeetlona
    herelubovo      made. 'iho Cour expsnae accounts are mturmd   to
    you harewith.

                                               Yours   very   truly